DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooke et al. (US 7,407,392).
In regard to claim 1, Cooke et al. discloses a socket device, comprising a socket 14, 16 arranged in a housing 10 for receiving a plug, comprising a mount 32, 32’, using which the housing 10 can be mounted at least indirectly on a separating wall 12 so as to be able to rotate about an axis of rotation, such that the socket 14, 16 is accessible from both sides of the separating wall 12 by rotating the housing 10.
The recitation that “a socket device for a motor vehicle” has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a 

In regard to claim 2, the recitation that “the socket is designed to supply an electrical voltage of 100, 115, 120, 127, 200, 220, 230 or 240 volts” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

In regard to claim 3, Cooke et al. discloses the housing 10 is rotatable about the axis of rotation into at least two predetermined positions.

In regard to claim 4, Cooke et al. discloses the housing 10 is rotatable about the axis of rotation into a predetermined intermediate position (fig. 5), in which the socket 14, 16 is accessible from neither of the two sides of the separating wall 12.

In regard to claim 11, Cooke et al. discloses the housing 10 is rotatable about the axis of rotation into at least two predetermined positions.

In regard to claim 12, Cooke et al. discloses the housing 10 is rotatable about the axis of rotation into a predetermined intermediate position (fig. 5), in which the socket 14, 16 is accessible from neither of the two sides of the separating wall 12.


.

Claim(s) 1-3, 8-11, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbs et al. (US 9,257,799).
In regard to claim 1, Stubbs et al. discloses a socket device for a motor vehicle, comprising a socket 38 arranged in a housing 34 for receiving a plug, comprising a mount 46, using which the housing 34 can be mounted at least indirectly on a separating wall 36 of the motor vehicle so as to be able to rotate about an axis of rotation, such that the socket 38 is accessible from both sides of the separating wall 36 by rotating the housing 34.

In regard to claim 2, the recitation that “the socket is designed to supply an electrical voltage of 100, 115, 120, 127, 200, 220, 230 or 240 volts” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

In regard to claim 3, Stubbs et al. discloses the housing 34 is rotatable about the axis of rotation into at least two predetermined positions (figures 5A, 5B, 5C).

In regard to claim 8, Stubbs et al. discloses et al. does not disclose the housing 34 is designed as a prism having a triangular base surface, such that the axis of rotation of the housing extends along an edge of the prism perpendicular to the base surfaces and the socket 38 is arranged opposite the axis of rotation on a side surface of the housing 34.

In regard to claim 9, Stubbs et al. discloses a motor vehicle comprising a socket device according to claim 1, wherein the socket device is arranged on a separating wall 36 of the motor vehicle.

In regard to claim 10, Stubbs et al. discloses the separating wall 36 separates a passenger space and a cargo space 30 from one another.

In regard to claim 11, Stubbs et al. discloses the housing 34 is rotatable about the axis of rotation into at least two predetermined positions.

In regard to claim 18, Stubbs et al. discloses et al. does not disclose the housing 34 is designed as a prism having a triangular base surface, such that the axis of rotation of the housing extends along an edge of the prism perpendicular to the base surfaces and the socket 38 is arranged opposite the axis of rotation on a side surface of the housing 34.

In regard to claim 19, Stubbs et al. discloses et al. does not disclose the housing 34 is designed as a prism having a triangular base surface, such that the axis of rotation of the housing extends along an edge of the prism perpendicular to the base surfaces and the socket 38 is arranged opposite the axis of rotation on a side surface of the housing 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 14, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al..
In regard to claims 5, 14-16, Cooke et al. discloses the housing 10 is designed such that the axis of rotation of the housing 10 extends in parallel with a lateral cylinder surface 11, 11’ through respective center points of a top 68 and base surface 70 of the housing 10.
However, Cooke et al. does not disclose the housing 10 a straight circular cylinder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Cooke et al. by constructing the housing with a straight circular cylinder since applicant has presented no explanation that this particular configuration of the housing is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a housing for circuit components.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

In regard to claim 7, Cooke et al. discloses the housing 10 is enclosed by two holders (pins mounted to 37) that can be mounted on the separating wall 12.


However, Cooke et al. does not disclose the housing 10 is designed as a prism having a triangular base surface, such that the axis of rotation of the housing extends along an edge of the prism perpendicular to the base surfaces and the socket is arranged opposite the axis of rotation on a side surface of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Cooke et al. by constructing the housing as a prism having a triangular base surface since applicant has presented no explanation that this particular configuration of the housing is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a housing for circuit components.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 5, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al..
In regard to claims 5, 14, 15, Stubbs et al. does not disclose the housing 34 is designed as a straight circular cylinder such that the axis of rotation of the housing 34 extends in parallel with a lateral cylinder surface through respective center points of a top and base surface of the housing 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Stubbs et al. by constructing the housing with a straight circular cylinder since applicant has presented no explanation that this particular configuration of the housing is significant or is anything more 

In regard to claim 7, Stubbs et al. discloses the housing 34 is enclosed by two holders 46, 80 that can be mounted on the separating wall 36.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 6, the prior art fails to provide, teach or suggest a predetermined circle segment having a predetermined circle arc and a predetermined circle chord is cut out at each of two cylinder arranged at a predetermined distance parallel to the base surface of the housing.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
9/9/2021

/THO D TA/Primary Examiner, Art Unit 2831